Per Curiam : The original summons in this case was quashed, on motion, at the January term, 1872. At the November term, 1872, a copy of a lost summons was supplied, but it was a copy of the same summons that had been quashed. Judgment was rendered at that term on the summons thus quashed. The record was brought here by the defendant, and the plaintiff has filed an amended record, which differs from the original only by showing that in January, 1873, after this appeal was taken, the copy of another summons, dated March 11, 1872, and served March 21, 1872, was filed in the clerk’s office of the circuit court. This copy we can not consider, as a copy of a lost summons can be supplied in place of the original only by order of court, upon notice and proof. The record shows no order of court. The judgment is reversed and the cause remanded. Judgment reversed.